Title: From Thomas Jefferson to Lanchon Frères & Cie., 24 November 1788
From: Jefferson, Thomas
To: Lanchon Frères & Cie.



Gentlemen
Lorient Nov. 24. 1788.

Circumstances which I could not controul have occasioned your letter of Sep. 29. to lie above a month by me, unanswered. I avail myself of the first moment it has been in my power to take up the letters of my correspondents. The sets of Exchange on the Commissioners of the U.S. at Paris, of which you speak to me, are 6. or 7. years old. Those commissioners remained in France till the year 1785. and paid regularly every one of those bills which were presented to them. In the year 1785 Dr. Franklin, the last of them returned to America, and since that there is no person in France with either the title or office of Commissioner from the U.S. It is in America alone then that they can be demanded.I am unable to say when Mr. Barclay will return from America to France. I will see whether any thing can be done to prevent the interruption of the exportation of tobacco from l’Orient in small vessels, and shall always be glad to receive any representations or hints you will be so good as to give me on the subject of our commerce. I  am with great esteem Gentlemen Your most obedient humble servt,

Th: Jefferson

